 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KENNETH CHAMBERS (NYBN 5559885)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-6488
          FAX: (415) 436-7234
 8        kenneth.chambers@usdoj.gov
 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                        ) CASE NO. 20-113 JD
14                                                    )
             Plaintiff,                               ) STIPULATION AND [PROPOSED] ORDER TO
15                                                    ) CONTINUE SENTENCING
        v.                                            )
16                                                    )
     JOHN BAPTIST DELORIMIER,                         )
17                                                    )
             Defendant.                               )
18                                                    )
19

20           Sentencing in the above-captioned matter is presently set for July 28, 2021. The parties are in

21 the process of discussing the applicable restitution to be paid to the victims in this matter and are

22 attempting to reach an agreement on those figures. Accordingly, the parties stipulate and agree that the

23 sentencing hearing should be continued to August 23, 2021 at 10:30 a.m. to permit the parties to

24 complete their discussions.

25     IT IS SO STIPULATED.                                  STEPHANIE M. HINDS
                                                             Acting United States Attorney
26

27     Dated: July 9, 2021                                   __/s/                   __________________
                                                             KENNETH CHAMBERS
28                                                           Assistant United States Attorney

                                                      1
     20-113 JD STIPULATION     AND [PROPOSED] ORDER TO CONTINUE SENTENCING
 1

 2
                                                ___/s/__________________________________
 3                                              CHARLES DRESOW
                                                Counsel for John Baptist DeLorimier, Jr.
 4

 5

 6

 7
      IT IS SO ORDERED.
 8

 9
      Dated: July 12, 2021                      HON. JAMES DONATO
10                                              United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            2
     20-113 JD STIPULATION   AND [PROPOSED] ORDER TO CONTINUE SENTENCING
